Filed 1/30/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 5







State of North Dakota, 		Plaintiff and Appellee



v.



Thomas Kelly, 		Defendant and Appellant







No. 20000154







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Leann Katherine Bertsch, Assistant State’s Attorney, 514 East Thayer Ave., Bismarck, N.D. 58501, for plaintiff and appellee.  Submitted on brief.



Wayne D. Goter, P.O. Box 1552, Bismarck, N.D. 58502-1552, for defendant and appellant.  Submitted on brief.

State v. Kelly

No. 20000154



Per Curiam.

[¶1]	Thomas Kelly appeals from a judgment of conviction entered upon a jury verdict finding him guilty of gross sexual imposition, attempted gross sexual imposition, felonious restraint, and theft.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner